Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 12, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
  162705(36)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff,                                                                                                Justices
  and
  JANE DOE,
               Appellant,
                                                                     SC: 162705
  v                                                                  COA: 355332
                                                                     Wayne CC: 20-003749-AR
  DARRYL TROY HILLIARD,
             Defendant-Appellee.
  ______________________________________/

        On order of the Chief Justice, the motion of appellant to proceed under a pseudonym
  is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 12, 2021

                                                                               Clerk